Citation Nr: 1641727	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.

The Board notes that, during this appeal, this issue has been characterized as having been  previously denied and unappealed, therefore the RO was seeking new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156 (2015).  Upon review of the file, the Board observed that his initial claim was denied in November 2009.  In October 2010, less than a year from the date of the November 2009 decision, he filed a statement regarding the denied heart claim, and containing new assertions regarding his exposure to herbicides in service.  The RO did not address this statement, but Board construes it as a Notice of Disagreement.  Therefore, new and material evidence is not required, as this claim has been pending since his last denial.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A medical opinion as to whether cardiomyopathy is caused by exposure to herbicides should be obtained.  The Veteran has presented competent and credible evidence of exposure.  Further, there is evidence that it developed within ten years from separation, which suggests a possible relationship to service.  He has asserted he was treated for it in service, therefore he should be given an opportunity to supplement the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his cardiomyopathy, and make arrangements to obtain all records not already associated with the claims file.  Ensure updated VA treatment records are associated with the claims file.  Also check for archived VA treatment records from the 1970's and 1980's.  

2.  Ask the Veteran whether he was hospitalized for his heart during his active duty, and if so, to identify the hospital.  Make an effort to obtain identified records.

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that cardiomyopathy is related to his service.

The examiner is asked to presume that the Veteran was exposed to herbicides in service, and provide an opinion whether cardiomyopathy was caused by that exposure.  The examiner is asked to consider and comment on the Veteran's age when he was diagnosed and that it was diagnosed within ten years of separation.  Indeed, in 1978, it was so serious that his doctor advised him to stop working.  The examiner is asked to conduct a search of the relevant literature prior to opining.  

The examiner is also asked whether it is as likely as not that cardiomyopathy incepted during service or within the year following separation.

All opinions must be accompanied by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

